Exhibit 10.42

 

SENIOR MANAGEMENT AGREEMENT

 

THIS SENIOR MANAGEMENT AGREEMENT (this “Agreement”) is made as of December 8,
2003, by and among TSI Telecommunication Holdings, LLC, a Delaware limited
liability company (the “Company”), TSI Telecommunication Services Inc., a
Delaware corporation (“Employer”), and F. Terry Kremian (“Executive”).

 

The Company and Executive desire to enter into an agreement pursuant to which
Executive will purchase from the Company, and the Company will sell 900,900.90
of the Company’s Common Units (the “Common Units”). The Common Units acquired by
Executive pursuant to Section 1(a) of this Agreement are referred to herein as
“Carried Units”. Certain definitions are set forth in Section 9 of this
Agreement.

 

Certain provisions of this Agreement are intended for the benefit of, and will
be enforceable by, GTCR Fund VII, L.P., a Delaware limited partnership (“GTCR
Fund VII”), GTCR Fund VII/A, L.P., a Delaware limited partnership (“GTCR Fund
VII/A”), GTCR Co-Invest, L.P., a Delaware limited partnership (“GTCR Co-Invest”,
together with GTCR Fund VII, GTCR Fund VII/A and any other investment fund
managed by GTCR Golder Rauner, L.L.C., each an “Investor” and collectively, the
“Investors”).

 

Employer desires to employ Executive on the terms and conditions set forth
herein, and Executive is willing to accept such employment on such terms and
conditions.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties to this Agreement hereby agree as follows:

 

PROVISIONS RELATING TO CARRIED UNITS

 

1. Purchase and Sale of Carried Units.

 

(a) Upon execution of this Agreement, Executive will purchase, and the Company
will sell, 900,900.90 Common Units at a price of $0.0333 per unit. The Company
will deliver to Executive copies of the certificates representing such Common
Units, and Executive will deliver to the Company a cashier’s or certified check
or wire transfer of immediately available funds in an aggregate amount of
$30,000 as payment for such Common Units. Executive shall also execute and
deliver to the Company the joinder agreements attached hereto as Exhibit C with
respect to each of the Limited Liability Company Agreement, the Securityholders
Agreement, and the Registration Agreement, each dated February 14, 2002, by and
among the Company and the other parties thereto.

 

(b) Within 30 days after the purchase of the Carried Units hereunder, Executive
will make an effective election with the Internal Revenue Service under Section
83(b) of the Internal Revenue Code and the regulations promulgated thereunder in
the form of Exhibit A attached hereto.



--------------------------------------------------------------------------------

(c) Until the occurrence of a Sale of the Company, any certificates evidencing
Carried Units shall be held by the Company for the benefit of Executive and the
other holder(s) of Carried Units. Upon the occurrence of a Sale of the Company,
the Company will return any such certificates for the Carried Units to the
record holders thereof. Upon the occurrence of a Public Offering, the Company
will return to the record holders thereof any certificates representing Vested
Units.

 

(d) In connection with the purchase and sale of the Carried Units, Executive
represents and warrants to the Company that:

 

(i) The Carried Units to be acquired by Executive pursuant to this Agreement
will be acquired for Executive’s own account and not with a view to, or
intention of, distribution thereof in violation of the Securities Act, or any
applicable state securities laws, and the Carried Units will not be disposed of
in contravention of the Securities Act or any applicable state securities laws.

 

(ii) Executive is an executive officer of the Employer or a Subsidiary, is
sophisticated in financial matters and is able to evaluate the risks and
benefits of the investment in the Carried Units.

 

(iii) Executive is able to bear the economic risk of his investment in the
Carried Units for an indefinite period of time because the Carried Units have
not been registered under the Securities Act and, therefore, cannot be sold
unless subsequently registered under the Securities Act or an exemption from
such registration is available.

 

(iv) Executive has had an opportunity to ask questions and receive answers
concerning the terms and conditions of the offering of Carried Units and has had
full access to such other information concerning the Company as he has
requested.

 

(v) This Agreement constitutes the legal, valid and binding obligation of
Executive, enforceable in accordance with its terms, and the execution, delivery
and performance of this Agreement by Executive does not and will not conflict
with, violate or cause a breach of any agreement, contract or instrument to
which Executive is a party or any judgment, order or decree to which Executive
is subject.

 

(vi) Executive is a resident of the State of Washington.

 

(e) As an inducement to the Company to issue the Carried Units to Executive, and
as a condition thereto, Executive acknowledges and agrees that neither the
issuance of the Carried Units to Executive nor any provision contained herein
shall entitle Executive to remain in the employment of the Company, Employer or
their respective Subsidiaries or affect the right of the Company, Employer or
their respective Subsidiaries to terminate Executive’s employment at any time
for any reason.

 

(f) Concurrently with the execution of this Agreement, Executive shall execute
in blank ten security transfer powers in the form of Exhibit B attached hereto
(the “Security Powers”) with respect to the Carried Units and shall deliver such
Security Powers to the Company. The Security Powers shall authorize the Company
to assign, transfer and deliver the Carried Units to the appropriate acquiror
thereof pursuant to Section 3 below and Section 6 of the Securityholders
Agreement and under no other circumstances.

 

2



--------------------------------------------------------------------------------

(g) Except as set forth on Schedule 1(g) attached hereto, Executive is neither a
party to, nor bound by, any other employment agreement, consulting agreement,
noncompete agreement, nonsolicitation agreement or confidentiality agreement.

 

2. Vesting of Carried Units.

 

(a) The Carried Units shall be subject to vesting in the manner specified in
this Section 2. Except as otherwise provided in Section 2(b) below, 5% of the
Carried Units will become vested on each Quarter Date such that on December 8,
2008 the Carried Units will be 100% vested, in each case, however, if and only
if as of each such Quarter Date Executive has been continuously employed by the
Company, Employer or any of their respective Subsidiaries from the date of this
Agreement through and including such Quarter Date.

 

(b) Upon the occurrence of a Sale of the Company, all Carried Units that have
not yet become vested shall become vested at the time of such event, if as of
the date of such event Executive is still employed by the Company, Employer or
any of their respective Subsidiaries. Carried Units that have become vested are
referred to herein as “Vested Units.” All Carried Units that have not vested are
referred to herein as “Unvested Units.”

 

3. Repurchase Option.

 

(a) In the event Executive ceases to be employed by the Company, Employer or
their respective Subsidiaries for any reason (the “Separation”), the Carried
Units (whether held by Executive or one or more of Executive’s transferees,
other than the Company and the Investors) will be subject to repurchase, in each
case by the Company and the Investors pursuant to the terms and conditions set
forth in this Section 3 (the “Repurchase Option”). The Company may assign its
repurchase rights set forth in this Section 3 to any Person; provided that the
Company may not assign to any Person its right to pay any portion of the
Repurchase Price for Carried Units repurchased hereunder in the form of Class A
Preferred, as set forth in Section 3(e).

 

(b) In the event of a Separation: (i) the purchase price for each Unvested Unit
will be the lesser of (A) Executive’s Original Cost for such Unit and (B) the
Fair Market Value of such Unit as of the date of Separation; and (ii) the
purchase price for each Vested Unit will be the Fair Market Value of such unit
as of the date of the Separation.

 

(c) The Board may elect to purchase all or any portion of the Unvested Units or
the Vested Units by delivering written notice (the “Repurchase Notice”) to the
holder or holders of the Carried Units within one year after the Separation. The
Repurchase Notice will set forth the number of Unvested Units and Vested Units
to be acquired from each holder, the aggregate consideration to be paid for such
units and the time and place for the closing of the transaction. The number of
Carried Units to be repurchased by the Company shall first be satisfied to the
extent possible from the Carried Units held by Executive at the time of delivery
of the Repurchase Notice. If the number of Carried Units then held by Executive
is less than the total number of Carried Units which the Company has elected to
purchase, the Company shall

 

3



--------------------------------------------------------------------------------

purchase the remaining Carried Units elected to be purchased from the other
holder(s) of Carried Units under this Agreement, pro rata according to the
number of Carried Units held by such other holder(s) at the time of delivery of
such Repurchase Notice (determined as nearly as practicable to the nearest
unit). The number of Unvested Units and Vested Units to be repurchased hereunder
will be allocated among Executive and the other holders of Carried Units (if
any) pro rata according to the number of Carried Units to be purchased from such
Person.

 

(d) If for any reason the Company does not elect to purchase all of the Carried
Units pursuant to the Repurchase Option, the Investors shall be entitled to
exercise the Repurchase Option for all or any portion of the Carried Units the
Company has not elected to purchase (the “Available Units”). As soon as
practicable after the Company has determined that there will be Available Units,
but in any event within ten months after the Separation, the Company shall give
written notice (the “Option Notice”) to the Investors setting forth the number
of Available Units and the purchase price for the Available Units. The Investors
may elect to purchase any or all of the Available Units by giving written notice
to the Company within one month after the Option Notice has been given by the
Company. If the Investors elect to purchase an aggregate number greater than the
number of Available Units, the Available Units shall be allocated among the
Investors based upon the number of Common Units owned by each Investor. As soon
as practicable, and in any event within ten days after the expiration of the
one-month period set forth above, the Company shall notify each holder of
Carried Units as to the number of units being purchased from such holder by the
Investors (the “Supplemental Repurchase Notice”). At the time the Company
delivers the Supplemental Repurchase Notice to the holder(s) of Carried Units,
the Company shall also deliver written notice to each Investor setting forth the
number of units such Investor is entitled to purchase, the aggregate purchase
price and the time and place of the closing of the transaction. The number of
Unvested Units and Vested Units to be repurchased hereunder shall be allocated
among the Company and the Investors pro rata according to the number of Carried
Units to be purchased by each of them.

 

(e) The closing of the purchase of the Carried Units pursuant to the Repurchase
Option shall take place on the date designated by the Company in the Repurchase
Notice or Supplemental Repurchase Notice, which date shall not be more than one
month nor less than five days after the delivery of the later of either such
notice to be delivered. The Company will pay for the Carried Units to be
purchased by it pursuant to the Repurchase Option by first offsetting amounts
outstanding under any bona fide debts owed by Executive to the Company and will
pay the remainder of the purchase price by, at its option, (A) a check or wire
transfer of funds, (B) issuing in exchange for such securities a number of the
Company’s Class A Preferred (having the rights and preferences set forth in the
LLC Agreement) equal to (x) the aggregate portion of the repurchase price for
such Carried Units to be paid by the issuance of Class A Preferred divided by
(y) 1,000, and for purposes of the LLC Agreement each such Class A Preferred
unit shall as of its issuance be deemed to have Capital Contributions (as
defined in the LLC Agreement) made with respect to such Class A Preferred unit
equal to $1,000, or (C) any combination of (A) and (B) as the Board may elect in
its discretion. Each Investor will pay for the Carried Units purchased by it by
a check or wire transfer of funds. The Company and the Investors will be
entitled to receive customary representations and warranties from the sellers
regarding such sale and to require that all sellers’ signatures be guaranteed.

 

4



--------------------------------------------------------------------------------

By way of example only for the purpose of clarifying the mechanics of Section
3(e)(B), if the Company intends to repurchase 45,045 Carried Units by issuance
of Class A Preferred and the aggregate repurchase price determined in accordance
with this Section 3 is $1,500, then the Company would issue to Executive 1.5
units of Class A Preferred and for purposes of the LLC Agreement the whole unit
of Class A Preferred issued to Executive would as of its issuance be deemed to
have Capital Contributions made for such Class A Preferred of $1,000 and the
Capital Contributions made for the one-half unit of Class A Preferred would be
$500.

 

(f) Notwithstanding anything to the contrary contained in this Agreement, all
repurchases of Carried Units by the Company pursuant to the Repurchase Option
shall be subject to applicable restrictions contained in the Delaware Limited
Liability Company Act, the Delaware General Corporation Law or such other
governing corporate law, and in the Company’s and its Subsidiaries’ debt and
equity financing agreements. If any such restrictions prohibit (i) the
repurchase of Carried Units hereunder which the Company is otherwise entitled to
make or (ii) dividends or other transfers of funds from one or more Subsidiaries
to the Company to enable such repurchases, then the Company may make such
repurchases as soon as it is permitted to make repurchases or receive funds from
Subsidiaries under such restrictions.

 

(g) Notwithstanding anything to the contrary contained in this Agreement, if the
Fair Market Value of the Carried Units is finally determined to be an amount at
least 10% greater than the per unit repurchase price for such Carried Units in
the Repurchase Notice or in the Supplemental Repurchase Notice, each of the
Company and the Investors shall have the right to revoke its exercise of the
Repurchase Option for all or any portion of the Carried Units elected to be
repurchased by it by delivering notice of such revocation in writing to the
holders of Carried Units during the thirty-day period beginning on the date that
the Company and/or the Investors are given written notice that the Fair Market
Value of Carried Units was finally determined to be an amount at least 10%
greater than the per unit repurchase price for Carried Units set forth in the
Repurchase Notice or in the Supplemental Repurchase Notice.

 

(h) The provisions of this Section 3 shall terminate with respect to Vested
Units upon the first to occur of the consummation of a Public Offering and the
consummation of a Sale of the Company.

 

4. Restrictions on Transfer of Carried Units.

 

(a) Transfer of Carried Units. The holders of Carried Units shall not Transfer
any interest in any Carried Units, except pursuant to (i) the provisions of
Section 3 hereof, (ii) the provisions of Section 3 of the Securityholders
Agreement (a “Participating Sale”), (iii) an “Approved Sale” (as defined in
Section 6 of the Securityholders Agreement), or (iv) the provisions of Section
4(b) below.

 

(b) Certain Permitted Transfers. The restrictions in this Section 4 will not
apply with respect to any Transfer of Carried Units made (i) pursuant to
applicable laws of descent and distribution or to such Person’s legal guardian
in the case of any mental incapacity or among such Person’s Family Group, or
(ii) at such time as the Investors sell Common Units in a Public Sale, but in
the case of this clause (ii) only an amount of units (the “Transfer Amount”)

 

5



--------------------------------------------------------------------------------

equal to the lesser of (A) the number of Vested Units owned by Executive and (B)
the number of Common Units owned by Executive multiplied by a fraction (the
“Transfer Fraction”), the numerator of which is the number of Common Units sold
by the Investors in such Public Sale and the denominator of which is the total
number of Common Units held by the Investors prior to the Public Sale; provided
that, if at the time of a Public Sale of units by the Investors, Executive
chooses not to Transfer the Transfer Amount, Executive shall retain the right to
Transfer an amount of Common Units at a future date equal to the lesser of (x)
the number of Vested Units owned by Executive at such future date and (y) the
number of Common Units owned by Executive at such future date multiplied by the
Transfer Fraction; provided further that the restrictions contained in this
Section 4 will continue to be applicable to the Carried Units after any Transfer
of the type referred to in clause (i) above and the transferees of such Carried
Units must agree in writing to be bound by the provisions of this Agreement. Any
transferee of Carried Units pursuant to a Transfer in accordance with the
provisions of this Section 4(b)(i) is herein referred to as a “Permitted
Transferee.” Upon the Transfer of Carried Units pursuant to this Section 4(b),
the transferring holder of Carried Units will deliver a written notice (a
“Transfer Notice”) to the Company. In the case of a Transfer pursuant to clause
(i) hereof, the Transfer Notice will disclose in reasonable detail the identity
of the Permitted Transferee(s).

 

(c) Termination of Restrictions. The restrictions set forth in this Section 4
will continue with respect to each unit of Carried Units until the earlier of
(i) the date on which such Carried Units have been transferred in a Public Sale
permitted by this Section 4, or (ii) the consummation of an Approved Sale.

 

5. Additional Restrictions on Transfer of Carried Units.

 

(a) Legend. The certificates representing the Carried Units will bear a legend
in substantially the following form:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE WERE ORIGINALLY ISSUED AS OF
DECEMBER 8, 2003, HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”), AND MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT OR AN EXEMPTION FROM REGISTRATION
THEREUNDER. THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE ALSO SUBJECT TO
ADDITIONAL RESTRICTIONS ON TRANSFER, CERTAIN REPURCHASE OPTIONS AND CERTAIN
OTHER AGREEMENTS SET FORTH IN A SENIOR MANAGEMENT AGREEMENT BETWEEN THE COMPANY
AND AN EXECUTIVE OF THE COMPANY DATED AS OF DECEMBER 8, 2003. A COPY OF SUCH
AGREEMENT MAY BE OBTAINED BY THE HOLDER HEREOF AT THE COMPANY’S PRINCIPAL PLACE
OF BUSINESS WITHOUT CHARGE.”

 

(b) Opinion of Counsel. No holder of Carried Units may Transfer any Carried
Units (except pursuant to an effective registration statement under the
Securities Act) without first delivering to the Company a written notice
describing in reasonable detail the proposed Transfer, together with an opinion
of counsel (reasonably acceptable in form and substance to

 

6



--------------------------------------------------------------------------------

the Company) that neither registration nor qualification under the Securities
Act and applicable state securities laws is required in connection with such
transfer. In addition, if the holder of the Carried Units delivers to the
Company an opinion of counsel that no subsequent Transfer of such Carried Units
shall require registration under the Securities Act, the Company shall promptly
upon such contemplated Transfer deliver new certificates for such Carried Units
which do not bear the Securities Act portion of the legend set forth in Section
5(a). If the Company is not required to deliver new certificates for such
Carried Units not bearing such legend, the holder thereof shall not Transfer the
same until the prospective transferee has confirmed to the Company in writing
its agreement to be bound by the conditions contained in this Section 5.

 

PROVISIONS RELATING TO EMPLOYMENT

 

6. Employment. Employer agrees to employ Executive and Executive accepts such
employment for the period beginning as of the date hereof and ending upon his
separation pursuant to Section 6(d) hereof (the “Employment Period”).

 

(a) Position and Duties.

 

(i) During the Employment Period, Executive shall serve as the Chief Operating
Officer of Employer and its Subsidiaries and shall have the normal duties,
responsibilities and authority implied by such position, subject to the power of
the Chief Executive Officer and the Board to expand or limit such duties,
responsibilities and authority and to override actions of the Chief Operating
Officer.

 

(ii) Executive shall report to the Chief Executive Officer of Employer and
Executive shall devote his best efforts and his full business time and attention
to the business and affairs of the Company, Employer and their Subsidiaries.

 

(b) Salary, Bonus and Benefits. During the Employment Period, Employer will pay
Executive a base salary (the “Annual Base Salary”) of $225,000 per annum and
increased to $275,000 per annum as of April 1, 2004, subject to any further
increases as determined by the Board based upon the Company’s achievements of
budgetary and other objectives set by the Board. For any fiscal year, Executive
shall be eligible for an annual bonus of up to 50% of the Executive’s then
applicable Annual Base Salary based upon the achievement by the Company,
Employer and their Subsidiaries of budgetary and other objectives set by the
Board; provided that with respect to the first year for which Executive is
eligible for a bonus, such bonus shall be paid on a pro rata basis based upon
that portion of the year that remained after the date of this Agreement.
Further, Employer will pay Executive a signing bonus in an aggregate amount
equal to $50,000 after December 31, 2003 but on or prior to January 8, 2004. In
addition, during the Employment Period, Executive will be entitled to such other
benefits approved by the Board and made available to the senior management of
the Company, Employer and their Subsidiaries. If at any time during the
Employment Period, any action or proceeding is commenced against Executive for
any breach of that certain Severance Agreement and Full General Release, dated
as of June 6, 2003, by and between VeriSign, Inc. (“VeriSign”) and Executive
(the “Severance Agreement”), the Company shall reimburse Executive for
reasonable attorneys’ fees of one counsel, which counsel shall be acceptable to
the Company, in an aggregate amount not to exceed $250,000 and if Executive is
required to forfeit to such former

 

7



--------------------------------------------------------------------------------

employer all or any portion of his severance payment received from such former
employer pursuant to Section A.1. of the Severance Agreement, the Company shall
reimburse Executive for such amount; provided that Employer shall have the
right, at its option, to participate in the defense and jointly control the
handling of any claim, suit, judgment or matter for which reimbursement is
sought pursuant to this Section 6(b). Executive shall not admit any liability
with respect to, settle, compromise or discharge any such claim, suit, judgment
or matter without Employer’s prior written consent, which consent shall not be
unreasonably withheld. In addition, Executive agrees to cooperate in the defense
of any claim, suit, judgment or matter which is brought against the Company or
Employer in connection with the Severance Agreement, including, without
limitation, by providing to the Company and Employer records and information
that are reasonably relevant to such claim, suit, judgment or matter and making
himself available to provide additional information and explanation of any
materials provided hereunder. If Executive has been continuously employed by the
Company, Employer or any of their respective Subsidiaries from the date of this
Agreement through and including June 8, 2005 and the Company has not become
obligated as of such date to reimburse Executive for reasonable attorneys’ fees
pursuant to this Section 6(b) in excess of an aggregate of $100,000, Employer
will pay Executive an additional bonus in an aggregate amount equal to $50,000
on or prior to July 8, 2005.

 

(c) Location. Executive’s work location and travel shall follow a three-week
cycle pursuant to which Executive will work out of Employer’s Tampa office
during the first two weeks of the cycle and will work out of Employer’s Seattle
office during the third week of the cycle (it being understood that Executive
will, as a general matter, travel to Tampa on the first Monday of such cycle and
return to Seattle on the second Friday of such cycle). All reasonable living
expenses in Tampa and reasonable travel expenses for travel between Seattle and
Tampa will be paid by Employer.

 

(d) Separation. The Employment Period will continue until (i) Executive’s
resignation without Good Reason, disability (as determined by the Board in its
good faith judgment) or death or (ii) Employer decides to terminate Executive’s
employment with Cause; (iii) Employer decides to terminate Executive’s
employment without Cause or (iv) Executive terminates his employment for Good
Reason. If Executive’s employment is terminated by Employer without Cause
pursuant to clause (iii) above or by Executive for Good Reason pursuant to
clause (iv) above, during the six-month period commencing on the date of
termination (the “Initial Severance Period”), Employer shall pay to Executive
each month during the Initial Severance Period an aggregate amount equal to
1/12th of his Annual Base Salary in effect as of the end of the Employment
Period, payable in equal installments on the Employer’s regular salary payment
dates; provided that, if Executive has been continuously employed by the
Company, Employer or any of their respective Subsidiaries from the date of this
Agreement through and including December 31, 2004, the Initial Severance Period
will be automatically extended as of such date for an additional six-month
period. Employer may (in its sole discretion) elect to extend the Initial
Severance Period for up to three additional six-month periods (each an
“Additional Severance Period”) by providing Executive written notice of such
extension no less than 60 days prior to the last day of the Initial Severance
Period or the then effective Additional Severance Period and paying Executive
during each month of any such Additional Severance Period an additional amount
equal to 1/12th of his Annual Base Salary, payable in equal installments on the
Employer’s regular salary payment dates. (The Initial

 

8



--------------------------------------------------------------------------------

Severance Period and all applicable Additional Severance Periods are
collectively referred to herein as the “Severance Period”). The amounts payable
pursuant to this Section 6(d) shall be reduced by the amount of any compensation
Executive earns or receives with respect to any other employment during the
period in which he is receiving severance. Upon request from time to time,
Executive shall furnish Employer with a true and complete certificate specifying
any such compensation earned or received by him while receiving any severance
payments from Employer.

 

7. Confidential Information.

 

(a) Obligation to Maintain Confidentiality. Executive acknowledges that the
information, observations and data obtained by him during the course of his
performance under this Agreement concerning the business and affairs of the
Company, Employer and their respective Subsidiaries and Affiliates are the
property of the Company, Employer or such Subsidiaries and Affiliates, including
information concerning acquisition opportunities in or reasonably related to the
Company’s and Employer’s and their respective Subsidiaries’ business or industry
of which Executive becomes aware during the Employment Period. Therefore,
Executive agrees that he will not disclose to any unauthorized Person or use for
his own account any of such information, observations or data without the
Board’s prior written consent, unless and to the extent that the aforementioned
matters become generally known to and available for use by the public other than
as a result of Executive’s acts or omissions to act. Executive agrees to deliver
to the Company at a Separation, or at any other time the Company may request in
writing, all memoranda, notes, plans, records, reports and other documents (and
copies thereof) relating to the business of the Company, Employer and their
respective Subsidiaries and Affiliates (including, without limitation, all
acquisition prospects, lists and contact information) which he may then possess
or have under his control.

 

(b) Ownership of Property. Executive acknowledges that all inventions,
innovations, improvements, developments, methods, processes, programs, designs,
analyses, drawings, reports, and all similar or related information (whether or
not patentable) that relate to the Company’s, Employer’s or any of their
respective Subsidiaries’ or Affiliates’ actual or anticipated business, research
and development, or existing or future products or services and that are
conceived, developed, contributed to, made, or reduced to practice by Executive
(either solely or jointly with others) while employed by the Company, Employer
or any of their respective Subsidiaries or Affiliates (including any of the
foregoing that constitutes any proprietary information or records) (“Work
Product”) belong to the Company, Employer or such Subsidiary or Affiliate and
Executive hereby assigns, and agrees to assign, all of the above Work Product to
the Company, Employer or to such Subsidiary or Affiliate. Any copyrightable work
prepared in whole or in part by Executive in the course of his work for any of
the foregoing entities shall be deemed a “work made for hire” under the
copyright laws, and the Company, Employer or such Subsidiary or Affiliate shall
own all rights therein. To the extent that any such copyrightable work is not a
“work made for hire,” Executive hereby assigns and agrees to assign to the
Company, Employer or such Subsidiary or Affiliate all right, title, and
interest, including without limitation, copyright in and to such copyrightable
work. Executive shall promptly disclose such Work Product and copyrightable work
to the Board and perform all actions reasonably requested by the Board (whether
during or after the Employment Period) to establish and confirm the Company’s,
Employer’s or such Subsidiary’s or Affiliate’s ownership (including, without
limitation, assignments, consents, powers of attorney, and other instruments).

 

9



--------------------------------------------------------------------------------

(c) Third Party Information. Executive understands that the Company, Employer
and their respective Subsidiaries and Affiliates will receive from third parties
confidential or proprietary information (“Third Party Information”) subject to a
duty on the Company’s, Employer’s and their respective Subsidiaries’ and
Affiliates’ part to maintain the confidentiality of such information and to use
it only for certain limited purposes. During the Employment Period and
thereafter, and without in any way limiting the provisions of Section 7(a)
above, Executive will hold Third Party Information in the strictest confidence
and will not disclose to anyone (other than personnel of the Company, Employer
or their respective Subsidiaries or Affiliates who need to know such information
in connection with their work for the Company, Employer or their respective
Subsidiaries or Affiliates) or use, except in connection with his work for the
Company, Employer or their respective Subsidiaries or Affiliates, Third Party
Information unless expressly authorized by a member of the Board in writing or
required by applicable law or by judicial, legislative or regulatory process.

 

(d) Use of Information of Prior Employers. During the Employment Period,
Executive will not improperly use or disclose any confidential information or
trade secrets, if any, of any former employers or any other Person to whom
Executive has an obligation of confidentiality, and will not make use of in the
performance of his duties or bring onto the premises of the Company, Employer or
any of their respective Subsidiaries or Affiliates any unpublished documents or
any property belonging to any former employer or any other Person to whom
Executive has an obligation of confidentiality unless consented to in writing by
the former employer or Person. Executive represents that he has delivered to all
such former employers as of the date hereof all memoranda, notes, plans,
records, reports and other documents (and copies thereof) relating to the
business of such former employers (including, without limitation, all
acquisition prospects, lists and contact information). Executive acknowledges
and agrees that Executive’s employment with the Company is not in any way
conditioned upon Executive’s possession or use of such information. Executive
will use in the performance of his duties only information which is (i)
generally known and used by Persons with training and experience comparable to
Executive’s and that is (x) common knowledge in the industry or (y) is otherwise
legally in the public domain, (ii) is otherwise provided or developed by the
Company, Employer or any of their respective Subsidiaries or Affiliates or (iii)
in the case of confidential or trade secret materials, property or information
belonging to any former employer or other Person to whom Executive has an
obligation of confidentiality, approved for such use in writing by such former
employer or Person. Executive agrees to promptly notify the Chief Executive
Officer of the Company if in the performance of his duties Executive would be
required to use information other than as permitted by the immediately preceding
sentence. In such event, the Company shall make appropriate arrangements such
that Executive will not be required to use such information.

 

10



--------------------------------------------------------------------------------

8. Noncompetition and Nonsolicitation. Executive acknowledges that in the course
of his employment with Employer he will become familiar with the Company’s,
Employer’s and their respective Subsidiaries’ trade secrets and with other
confidential information concerning the Company, Employer and such Subsidiaries
and that his services will be of special, unique and extraordinary value to the
Company and Employer and such Subsidiaries. Therefore, Executive agrees that:

 

(a) Noncompetition. During the Employment Period and (i) in the event of a
termination of Executive’s employment by Employer without Cause or the Executive
for Good Reason, the Severance Period or (ii) in the event of a termination of
Executive’s employment for any other reason, for a period of two years
thereafter (collectively, the “Noncompete Period”), he shall not, anywhere in
the world, directly or indirectly (A) own, manage, control, participate in,
consult with, render services for, any of the businesses listed on Schedule 8(a)
attached hereto or any business in which the Company, Employer or any of their
respective Subsidiaries has entertained discussions or has requested and
received information relating to the acquisition of such business by the
Company, Employer or their respective Subsidiaries during the six-month period
immediately prior to the Separation, or (B) start or in any way participate in
the creation of any business relating primarily to the provision of
interoperability solutions, clearing and settlement services, software and
network services and related services to telecommunications companies and other
third parties that compete with the businesses of the Company, Employer or their
respective Subsidiaries; provided, however, that the Executive may own up to 1%
of any class of an issuer’s publicly traded securities. Subject to Executive’s
consent (which consent shall not be unreasonably withheld), Employer will be
entitled to update Schedule 8(a) from time to time as appropriate to reflect the
addition of competing businesses that may emerge after the date of this
Agreement that provide solutions and services that compete directly with the
businesses of the Company, Employer or their respective Subsidiaries.

 

(b) Nonsolicitation.

 

(i) The parties hereto acknowledge and agree that Executive’s performance of his
duties under this Agreement is intended to comply with the restrictions set
forth in the Severance Agreement. Accordingly, for the period extending from the
date hereof through June 6, 2005, Executive shall not directly or indirectly (A)
induce or attempt to induce any employee of VeriSign or a Subsidiary of VeriSign
as of June 6, 2003 to leave the employ of such former employer or such
Subsidiary or in any way interfere with the relationship between such former
employer or any such Subsidiary and any employee thereof, (B) sell, or be
involved in any effort to sell, products or services to any customer of VeriSign
Telecommunication Services as of June 6, 2003 for products or services of the
type offered by Employer, unless such customer is a customer of the Employer as
of the date hereof, or (C) induce or attempt to induce any customer or supplier
of VeriSign Telecommunication Services as of June 6, 2003 to cease doing
business with VeriSign or a Subsidiary of VeriSign or in any way interfere with
the relationship between any such customer or supplier and VeriSign or a
Subsidiary of VeriSign.

 

(ii) During the Noncompete Period, Executive shall not directly or indirectly
through another entity (i) induce or attempt to induce any employee of the
Company, Employer or their respective Subsidiaries to leave the employ of the
Company, Employer or such Subsidiary, or in any way interfere with the
relationship between the Company, Employer and any of their respective
Subsidiaries and any employee thereof, (ii) hire any person who was an employee
of the Company, Employer or any of their respective Subsidiaries within one year
prior to the time such employee was hired by Executive, (iii) induce or attempt
to induce any customer, supplier, licensee or other business relation of the
Company, Employer or any of their respective Subsidiaries to

 

11



--------------------------------------------------------------------------------

cease doing business with the Company, Employer or such Subsidiary or in any way
interfere with the relationship between any such customer, supplier, licensee or
business relation and the Company and any Subsidiary or (iv) directly or
indirectly acquire or attempt to acquire an interest in any business relating to
the business of the Company, Employer or any of their respective Subsidiaries
and with which the Company, Employer and any of their respective Subsidiaries
has entertained discussions or has requested and received information relating
to the acquisition of such business by the Company, Employer or any of their
respective Subsidiaries in the two-year period immediately preceding a
Separation.

 

(c) Enforcement. If, at the time of enforcement of Section 7 or this Section 8,
a court holds that the restrictions stated herein are unreasonable under
circumstances then existing, the parties hereto agree that the maximum duration,
scope or geographical area reasonable under such circumstances shall be
substituted for the stated period, scope or area and that the court shall be
allowed to revise the restrictions contained herein to cover the maximum
duration, scope and area permitted by law. Because Executive’s services are
unique and because Executive has access to confidential information, the parties
hereto agree that money damages would be an inadequate remedy for any breach of
this Agreement. Therefore, in the event a breach or threatened breach of this
Agreement, the Company, Employer, their respective Subsidiaries or Affiliates or
their successors or assigns may, in addition to other rights and remedies
existing in their favor, apply to any court of competent jurisdiction for
specific performance and/or injunctive or other relief in order to enforce, or
prevent any violations of, the provisions hereof (without posting a bond or
other security).

 

(d) Additional Acknowledgments. Executive acknowledges that the provisions of
this Section 8 are in consideration of: (i) employment with the Employer, (ii)
the issuance of the Carried Units by the Company and (iii) additional good and
valuable consideration as set forth in this Agreement. In addition, Executive
agrees and acknowledges that the restrictions contained in Section 7 and this
Section 8 do not preclude Executive from earning a livelihood, nor do they
unreasonably impose limitations on Executive’s ability to earn a living. In
addition, Executive acknowledges (i) that the business of the Company, Employer
and their respective Subsidiaries will be international in scope and without
geographical limitation, (ii) notwithstanding the state of incorporation or
principal office of the Company, Employer or any of their respective
Subsidiaries, or any of their respective executives or employees (including the
Executive), it is expected that the Company and Employer will have business
activities and have valuable business relationships within its industry
throughout the world, and (iii) as part of his responsibilities, Executive will
be traveling in furtherance of Employer’s business and its relationships.
Executive agrees and acknowledges that the potential harm to the Company and
Employer and their respective Subsidiaries of the non-enforcement of Section 7
and this Section 8 outweighs any potential harm to Executive of its enforcement
by injunction or otherwise. Executive acknowledges that he has carefully read
this Agreement and has given careful consideration to the restraints imposed
upon Executive by this Agreement, and is in full accord as to their necessity
for the reasonable and proper protection of confidential and proprietary
information of the Company and Employer now existing or to be developed in the
future. Executive expressly acknowledges and agrees that each and every
restraint imposed by this Agreement is reasonable with respect to subject
matter, time period and geographical area.

 

12



--------------------------------------------------------------------------------

GENERAL PROVISIONS

 

9. Definitions.

 

“Affiliate” means, (i) with respect to any Person, any Person that controls, is
controlled by or is under common control with such Person or an Affiliate of
such Person, and (ii) with respect to any Investor, any general or limited
partner of such Investor, any employee or owner of any such partner, or any
other Person controlling, controlled by or under common control with such
Investor.

 

“Board” means the Board of Managers of the Company.

 

“Class A Preferred” means the Class A Preferred Units as defined in the LLC
Agreement.

 

“Carried Units” will continue to be Carried Units in the hands of any holder
other than Executive (except for the Company and the Investors and except for
transferees in a Public Sale), and except as otherwise provided herein, each
such other holder of Carried Units will succeed to all rights and obligations
attributable to Executive as a holder of Carried Units hereunder. Carried Units
will also include equity of the Company (or a corporate successor to the
Company) issued with respect to Carried Units (i) by way of a unit split, unit
dividend, conversion, or other recapitalization (excluding any Class A Preferred
issued herein) or (ii) by way of reorganization or recapitalization of the
Company in connection with the incorporation of a corporate successor prior to a
Public Offering. Notwithstanding the foregoing, all Unvested Units shall remain
Unvested Units after any Transfer thereof.

 

“Cause” means (i) the commission of a felony or a crime involving moral
turpitude or the commission of any other act or omission involving material
dishonesty or fraud with respect to the Company, Employer or any of their
respective Subsidiaries or any of their customers or suppliers, (ii) conduct
tending to bring the Company, Employer or any of their respective Subsidiaries
into substantial public disgrace or disrepute, (iii) substantial and repeated
failure to perform duties of the office held by Executive as reasonably directed
by the Board, (iv) gross negligence or willful misconduct with respect to the
Company, Employer or any of their respective Subsidiaries, (v) any breach of
Sections 6(a)(ii), 7 or 8 of this Agreement, (vi) a determination by a court or
tribunal of competent jurisdiction that Executive has breached the terms of any
severance or non-compete agreement with a former employer or (vii) Executive
being enjoined or otherwise prohibited from carrying out any of his duties under
this Agreement in connection with Executive’s obligations under the Severance
Agreement.

 

“Fair Market Value” of Carried Units means the average of the closing prices of
the sales of such Carried Units on all securities exchanges on which such
Carried Units may at the time be listed, or, if there have been no sales on any
such exchange on any day, the average of the highest bid and lowest asked prices
on all such exchanges at the end of such day, or, if on any day such Carried
Units is not so listed, the average of the representative bid and asked prices
quoted in the NASDAQ System as of 4:00 P.M., New York time, or, if on any day
such Carried Units are not quoted in the NASDAQ System, the average of the
highest bid and lowest asked prices on such day in the domestic over-the-counter
market as reported by the National

 

13



--------------------------------------------------------------------------------

Quotation Bureau Incorporated, or any similar successor organization, in each
such case averaged over a period of 21 days consisting of the day as of which
the Fair Market Value is being determined and the 20 consecutive business days
prior to such day. If at any time such Carried Units are not listed on any
securities exchange or quoted in the NASDAQ System or the over-the-counter
market, the Fair Market Value will be the fair value of such Carried Units as
determined in good faith by the Board. If Executive reasonably disagrees with
such determination, Executive shall deliver to the Board a written notice of
objection within ten days after delivery of a Repurchase Notice (or if no
Repurchase Notice is delivered, then within ten days after delivery of the
Supplemental Repurchase Notice). Upon receipt of Executive’s written notice of
objection, the Board and Executive will negotiate in good faith to agree on such
Fair Market Value. If such agreement is not reached within 30 days after the
delivery of the Repurchase Notice (or if no Repurchase Notice is delivered, then
within 30 days after the delivery of the Supplemental Repurchase Notice), Fair
Market Value shall be determined by an appraiser jointly selected by the Board
and Executive, which appraiser shall submit to the Board and Executive a report
within 30 days of its engagement setting forth such determination. If the
parties are unable to agree on an appraiser within 45 days after delivery of the
Repurchase Notice or the Supplemental Repurchase Notice, within seven days, each
party shall submit the names of four nationally recognized firms that are
engaged in the business of valuing non-public securities, and each party shall
be entitled to strike two names from the other party’s list of firms, and the
appraiser shall be selected by lot from the remaining four firms. The expenses
of such appraiser shall be borne by Executive unless the appraiser’s valuation
is more than 10% greater than the amount determined by the Board, in which case,
the expenses of the appraiser shall be borne by the Company. The determination
of such appraiser as to Fair Market Value shall be final and binding upon all
parties.

 

“Family Group” means, with respect to a Person who is an individual, such
Person’s spouse and descendants (whether natural or adopted), and any trust,
family limited partnership, limited liability company or other entity wholly
owned, directly or indirectly, by such Person or such Person’s spouse and/or
descendants that is and remains solely for the benefit of such Person and/or
such Person’s spouse and/or descendants and any retirement plan for such Person.

 

“GAAP” means United States generally accepted accounting principles as in effect
from time to time.

 

“Good Reason” means without the Executive’s consent, (i) other than as provided
in Section 6(c), requiring Executive to be permanently relocated outside of a
100 mile radius from Seattle, Washington (it being understood that Executive
shall be required to travel to the extent necessary to meet the needs of
Employer and its business); (ii) the removal of Executive’s title as chief
operating officer; (iii) Executive ceasing to report to the Chief Executive
Officer; or (v) any material reduction, in the aggregate, of the benefits or
salary provided to Executive pursuant to Section 6(b), other than in connection
with a reduction in benefits or salary generally applicable to senior executives
of the Employer.

 

“LLC Agreement” means the Limited Liability Company Agreement of the Company, as
amended from time to time pursuant to its terms.

 

14



--------------------------------------------------------------------------------

“Original Cost” means, with respect to each Common Unit purchased hereunder,
$0.0333 (as proportionately adjusted for all subsequent unit splits, unit
dividends and other recapitalizations).

 

“Person” means an individual, a partnership, a limited liability company, a
corporation, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, investment fund, any other business entity and a
governmental entity or any department, agency or political subdivision thereof.

 

“Public Offering” means the sale in an underwritten public offering registered
under the Securities Act of equity securities of the Company or a corporate
successor to the Company.

 

“Public Sale” means (i) any sale pursuant to a registered public offering under
the Securities Act or (ii) any sale to the public pursuant to Rule 144
promulgated under the Securities Act effected through a broker, dealer or market
maker (other than pursuant to Rule 144(k) prior to a Public Offering).

 

“Purchase Agreement” means that certain unit purchase agreement between the
Company and the Investors, dated as of February 14, 2002, as amended from time
to time in accordance with its terms.

 

“Quarter Date” means March, June, September and December of each year beginning
on March 8, 2004 and ending on December 8, 2008.

 

“Sale of the Company” means any transaction or series of transactions pursuant
to which any Person or group of related Persons other than the Investors or
their Affiliates in the aggregate acquire(s) (i) equity securities of the
Company possessing the voting power (other than voting rights accruing only in
the event of a default, breach or event of noncompliance) to elect a majority of
the Company’s board of managers (whether by merger, consolidation,
reorganization, combination, sale or transfer of the Company’s equity,
securityholder or voting agreement, proxy, power of attorney or otherwise) or
(ii) all or substantially all of the Company’s assets determined on a
consolidated basis; provided that a Public Offering shall not constitute a Sale
of the Company.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time.

 

“Securityholders Agreement” means the Securityholders Agreement of even date
herewith among the Company and certain of its securityholders, as amended from
time to time pursuant to its terms.

 

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association, or business entity of which (i) if
a corporation, a majority of the total voting power of shares of stock entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors, managers, or trustees thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person or a combination thereof, or (ii) if a limited liability company,
partnership, association, or other business entity (other than a corporation), a
majority of

 

15



--------------------------------------------------------------------------------

partnership or other similar ownership interest thereof is at the time owned or
controlled, directly or indirectly, by that Person or one or more Subsidiaries
of that Person or a combination thereof. For purposes hereof, a Person or
Persons shall be deemed to have a majority ownership interest in a limited
liability company, partnership, association, or other business entity (other
than a corporation) if such Person or Persons shall be allocated a majority of
limited liability company, partnership, association, or other business entity
gains or losses or shall be or control any managing director or general partner
of such limited liability company, partnership, association, or other business
entity. For purposes hereof, references to a “Subsidiary” of any Person shall be
given effect only at such times that such Person has one or more Subsidiaries,
and, unless otherwise indicated, the term “Subsidiary” refers to a Subsidiary of
the Company.

 

“Transfer” means to sell, transfer, assign, pledge or otherwise dispose of
(whether with or without consideration and whether voluntarily or involuntarily
or by operation of law).

 

10. Notices. Any notice provided for in this Agreement must be in writing and
must be either personally delivered, mailed by first class mail (postage prepaid
and return receipt requested) or sent by reputable overnight courier service
(charges prepaid) to the recipient at the address below indicated:

 

If to Employer:

 

TSI Telecommunication Services Inc.

201 North Franklin Street

Tampa, Florida 33602

Attention: Robert Garcia, Jr.

 

with copies to:

 

GTCR Fund VII, L.P.

GTCR Fund VII/A, L.P.

GTCR Co-Invest, L.P.

c/o GTCR Golder Rauner, L.L.C.

6100 Sears Tower

Chicago, Illinois 60606-6402

Attention:    David A. Donnini

                      Collin E. Roche

and

 

Kirkland & Ellis LLP

200 East Randolph Drive

Chicago, Illinois 60601

Attention:    Stephen L. Ritchie, P.C.

 

16



--------------------------------------------------------------------------------

If to the Company:

 

TSI Telecommunication Holdings, LLC

201 North Franklin Street

Tampa, Florida 33602

Attention:    Robert Garcia, Jr.

 

with copies to:

 

GTCR Fund VII, L.P.

GTCR Fund VII/A, L.P.

GTCR Co-Invest, L.P.

c/o GTCR Golder Rauner, L.L.C.

6100 Sears Tower

Chicago, Illinois 60606-6402

Attention:    David A. Donnini

                      Collin E. Roche

 

and

 

Kirkland & Ellis LLP

200 East Randolph Drive

Chicago, Illinois 60601

Attention:    Stephen L. Ritchie, P.C.

 

If to Executive:

 

Terry Kremian

12919 53rd Avenue, N.W.

Gig Harbor, WA. 98332

 

If to the Investors:

 

GTCR Fund VII, L.P.

GTCR Fund VII/A, L.P.

GTCR Co-Invest, L.P.

c/o GTCR Golder Rauner, L.L.C.

6100 Sears Tower

Chicago, Illinois 60606-6402

Attention:    David A. Donnini

                      Collin E. Roche

 

with a copy to:

 

Kirkland & Ellis LLP

200 East Randolph Drive

Chicago, Illinois 60601

Attention:    Stephen L. Ritchie, P.C.

 

17



--------------------------------------------------------------------------------

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party. Any
notice under this Agreement will be deemed to have been given when so delivered
or sent or, if mailed, five days after deposit in the U.S. mail.

 

11. General Provisions.

 

(a) Transfers in Violation of Agreement. Any Transfer or attempted Transfer of
any Carried Units in violation of any provision of this Agreement shall be void,
and the Company shall not record such Transfer on its books or treat any
purported transferee of such Carried Units as the owner of such equity for any
purpose.

 

(b) Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

 

(c) Complete Agreement. This Agreement, those documents expressly referred to
herein and other documents of even date herewith embody the complete agreement
and understanding among the parties and supersede and preempt any prior
understandings, agreements or representations by or among the parties, written
or oral, which may have related to the subject matter hereof in any way.

 

(d) Counterparts. This Agreement may be executed in separate counterparts
(including by means of facsimile), each of which is deemed to be an original and
all of which taken together constitute one and the same agreement.

 

(e) Successors and Assigns. Except as otherwise provided herein, this Agreement
shall bind and inure to the benefit of and be enforceable by Executive, the
Company, the Employer, the Investors and their respective successors and assigns
(including subsequent holders of Carried Units); provided that the rights and
obligations of Executive under this Agreement shall not be assignable except in
connection with a permitted transfer of Carried Units hereunder.

 

(f) Choice of Law. The limited liability company law of the State of Delaware
will govern all questions concerning the relative rights of the Company and its
securityholders. All other questions concerning the construction, validity and
interpretation of this Agreement and the exhibits hereto will be governed by and
construed in accordance with the internal laws of the State of Delaware, without
giving effect to any choice of law or conflict of law provision or rule (whether
of the State of Delaware or any other jurisdiction) that would cause the
application of the laws of any jurisdiction other than the State of Delaware.

 

(g) Remedies. Each of the parties to this Agreement (including the Investors as
third-party beneficiaries) will be entitled to enforce its rights under this
Agreement

 

18



--------------------------------------------------------------------------------

specifically, to recover damages and costs (including attorney’s fees) caused by
any breach of any provision of this Agreement and to exercise all other rights
existing in its favor. The parties hereto agree and acknowledge that money
damages may not be an adequate remedy for any breach of the provisions of this
Agreement and that any party may in its sole discretion apply to any court of
law or equity of competent jurisdiction (without posting any bond or deposit)
for specific performance and/or other injunctive relief in order to enforce or
prevent any violations of the provisions of this Agreement.

 

(h) Amendment and Waiver. The provisions of this Agreement may be amended and
waived only with the prior written consent of the Company, Employer, Executive
and the Majority Holders (as defined in the Purchase Agreement).

 

(i) Insurance. The Company or Employer, at its discretion, may apply for and
procure in its own name and for its own benefit life and/or disability insurance
on Executive in any amount or amounts considered available. Executive agrees to
cooperate in any medical or other examination, supply any information, and to
execute and deliver any applications or other instruments in writing as may be
reasonably necessary to obtain and constitute such insurance. Executive hereby
represents that he has no reason to believe that his life is not insurable at
rates now prevailing for healthy men of his age.

 

(j) Business Days. If any time period for giving notice or taking action
hereunder expires on a day which is a Saturday, Sunday or holiday in the state
in which the Company’s chief executive office is located, the time period shall
be automatically extended to the business day immediately following such
Saturday, Sunday or holiday.

 

(k) Indemnification and Reimbursement of Payments on Behalf of Executive. The
Company, Employer and their respective Subsidiaries shall be entitled to deduct
or withhold from any amounts owing from the Company or any of its Subsidiaries
to Executive any federal, state, local or foreign withholding taxes, excise
taxes, or employment taxes (“Taxes”) imposed with respect to Executive’s
compensation or other payments from the Company or any of its Subsidiaries or
Executive’s ownership interest in the Company, including, without limitation,
wages, bonuses, dividends, the receipt or exercise of equity options and/or the
receipt or vesting of restricted equity. In the event the Company or its
Subsidiaries does not make such deductions or withholdings, Executive shall
indemnify the Company and its Subsidiaries for any amounts paid with respect to
any such Taxes, together with any interest, penalties and related expenses
thereto.

 

(l) Reasonable Expenses. The Company agrees to pay the reasonable fees and
expenses of Executive’s counsel arising in connection with the negotiation and
execution of this Agreement and the consummation of the transactions
contemplated by this Agreement.

 

(m) Termination. This Agreement (except for the provisions of Sections 6(a) and
(b)) shall survive a Separation and shall remain in full force and effect after
such Separation.

 

(n) Adjustments of Numbers. All numbers set forth herein that refer to unit
prices or amounts will be appropriately adjusted to reflect unit splits, unit
dividends, combinations of units and other recapitalizations affecting the
subject class of equity.

 

19



--------------------------------------------------------------------------------

(o) Deemed Transfer of Carried Units. If the Company (and/or the Investors
and/or any other Person acquiring securities) shall make available, at the time
and place and in the amount and form provided in this Agreement, the
consideration for the Carried Units to be repurchased in accordance with the
provisions of this Agreement, then from and after such time, the Person from
whom such units are to be repurchased shall no longer have any rights as a
holder of such units (other than the right to receive payment of such
consideration in accordance with this Agreement), and such units shall be deemed
purchased in accordance with the applicable provisions hereof and the Company
(and/or the Investors and/or any other Person acquiring securities) shall be
deemed the owner and holder of such units, whether or not the certificates
therefor have been delivered as required by this Agreement.

 

(p) No Pledge or Security Interest. The purpose of the Company’s retention of
Executive’s certificates and executed security powers is solely to facilitate
the repurchase provisions set forth in Section 3 herein and Section 6 of the
Securityholders Agreement and does not constitute a pledge by Executive of, or
the granting of a security interest in, the underlying equity.

 

(q) Rights Granted to GTCR Fund VII and its Affiliates. Any rights granted to
GTCR Fund VII, GTCR Fund VII/A, GTCR Co-Invest and their Affiliates hereunder
may also be exercised (in whole or in part) by their respective designees (which
designees may be Affiliates of GTCR Fund VII, GTCR Fund VII/A and/or GTCR
Co-Invest).

 

*    *    *    *    *

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Senior Management
Agreement on the date first written above.

 

TSI TELECOMMUNICATION HOLDINGS, LLC

By:

 

/s/ G. Edward Evans

--------------------------------------------------------------------------------

Its:

 

Chief Executive Officer

TSI TELECOMMUNICATION SERVICES INC.

By:

 

/s/ G. Edward Evans

--------------------------------------------------------------------------------

Its:

 

Chief Executive Officer

   

/s/ F. Terry Kremian

--------------------------------------------------------------------------------

   

F. Terry Kremian

 

Agreed and Accepted:

 

GTCR FUND VII, L.P.

 

By:

 

GTCR Partners VII, L.P.

--------------------------------------------------------------------------------

Its:

 

General Partner

By:

 

GTCR Golder Rauner, L.L.C.

--------------------------------------------------------------------------------

Its:

 

General Partner

By:

 

/s/ Collin E. Roche

--------------------------------------------------------------------------------

Name:

 

Collin E. Roche

Its:

 

Principal

GTCR FUND VII/A, L.P.

By:

 

GTCR Partners VII, L.P.

--------------------------------------------------------------------------------

Its:

 

General Partner

By:

 

GTCR Golder Rauner, L.L.C.

--------------------------------------------------------------------------------

Its:

 

General Partner

By:

 

/s/ Collin E. Roche

--------------------------------------------------------------------------------

Name:

 

Collin E. Roche

Its:

 

Principal

 

21



--------------------------------------------------------------------------------

GTCR CO-INVEST, L.P.

By:

 

GTCR Golder Rauner, L.L.C.

--------------------------------------------------------------------------------

Its:

 

General Partner

By:

 

/s/ Collin E. Roche

--------------------------------------------------------------------------------

Name:

 

Collin E. Roche

Its:

 

Principal

 

22